Exhibit 10.39

APACHE CORPORATION

EXECUTIVE RETIREMENT AGREEMENT

THIS EXECUTIVE RETIREMENT AGREEMENT (“Agreement”) is entered into on January 19,
2015, by and between APACHE CORPORATION (“Apache”) and G. Steven Farris
(“Executive”).

RECITALS

WHEREAS, Apache and Executive are party to that certain Employment Agreement,
dated as of June 6, 1988 and as amended on November 20, 2008 (the “Employment
Agreement”); and

WHEREAS, Executive has expressed his desire to retire from officer positions and
separate from employment with Apache and its affiliates and subsidiaries, and to
resign from director positions, under certain terms herein set forth, and Apache
desires to retain Executive’s services in a consulting capacity during the
thirty-six (36) month period following the Retirement Date (as defined below);
and

WHEREAS, this Agreement and the separation payments and other benefits described
herein give valuable consideration to both Apache and Executive; and

WHEREAS, in consideration of the mutual promises contained herein, Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and

WHEREAS, in consideration of the mutual promises contained herein, Apache is
willing to enter into this Agreement upon the terms and conditions herein set
forth.

AGREEMENT

 

1. Retirement: Apache and Executive have agreed that Executive’s employment
relationship with Apache will terminate on January 20, 2015 (the “Retirement
Date”). Effective on the Retirement Date, Executive hereby resigns from all his
positions as an employee and officer of Apache and its subsidiaries and as a
member of the Board of Directors of any subsidiary of Apache. Effective on
May 1, 2015, Executive hereby resigns as a member of the Board of Directors of
Apache. Executive agrees to take any and all further acts necessary to
effectuate his resignations.

 

2. Separation Payments: Subject to any delay in payment required by the
Employment Agreement or Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and to Executive’s compliance with the terms of this
Agreement, Apache will pay to Executive the amounts or benefits described in
this Section 2 at the times and in the amounts described below (collectively,
the “Separation Payments”). The Separation Payments will be subject to all
lawful deductions and withholding for taxes and any delay in payment required by
Section 409A of the Code.

 

1



--------------------------------------------------------------------------------

  a. Retirement. For thirty-six (36) months following the Retirement Date,
Apache will continue to pay Executive his annual base compensation as it existed
60 days prior to the Retirement Date ($1,750,000) in accordance with Apache’s
normal payroll practices. The Separation Payments described in this Section 2(a)
will be $0 for the first six (6) months after the Retirement Date, and any such
Separation Payments that would have been made during that six-month period, if
not for this sentence, will be paid to Executive on the tenth day of the seventh
month after the Retirement Date (the “409A Payment Date”).

 

  b. Bonus. On each of three payment dates, which are the 409A Payment Date,
March 1, 2016 and March 1, 2017, Apache will pay Executive $2,625,000, which is
equal to 50 percent of the maximum amount for which Executive was qualified
under the Apache Incentive Compensation Plan calculated on his annual base
compensation as it existed sixty (60) days prior to the Retirement Date.

 

  c. Welfare. For three (3) years following the Retirement Date, Apache will
continue to provide individual and dependent group health insurance benefits
with terms, including contributions and co-payments, consistent with those then
applicable for active employees. For the first six (6) months following the
Retirement Date, Executive shall pay all premium costs for the group health
insurance benefits, and Executive shall be reimbursed for the employer portion
of the premium costs in a lump sum on the 409A Payment Date. Beginning on the
third anniversary of the Retirement Date and for seven (7) years thereafter,
Apache will continue to provide individual and dependent group health insurance
benefits with terms, including then applicable premium payments and co-payments,
consistent with those that apply to former employees who have elected health
insurance continuation under COBRA, with Executive bearing the full cost of such
coverage. Notwithstanding the foregoing, if Apache’s obligations contemplated by
this Section 2(c) would result in the imposition of excise taxes on Apache for
failure to comply with the nondiscrimination requirements of the Patient
Protection and Affordable Care Act of 2010, as amended, and the Health Care and
Education Reconciliation Act of 2010, as amended (to the extent applicable),
Apache shall discontinue the health benefits or reimbursements provided for in
this Section 2(c) and if such coverage is discontinued within the 3-year period
following the Retirement Date, shall instead pay to Executive a payment equal to
the employer portion of premium costs of health benefits provided to Executive
and Executive’s dependents for the remainder of such 3-year period.

 

  d. Equity. Apache will provide Executive with the following equity benefits:

 

  i. Continued vesting of all outstanding stock options and all restricted stock
units subject to time-based vesting according to the original schedules set
forth in the equity plans and award agreements.

 

2



--------------------------------------------------------------------------------

  ii. Extended exercise period of all stock options, vested and unvested, to
full term (10 year anniversary of the grant date).

 

  iii. All outstanding TSR awards will be immediately void and forfeited as of
the Retirement Date. However, in the event that the TSR and business performance
goals related to such grants are achieved at the conclusion of each respective
performance period, then as soon as practicable following the vesting dates set
forth below (but not later than March 15 of the year following the year in which
occurs the vesting date), provided that Executive is then in compliance with the
provisions of this Agreement, Apache will pay Executive a cash amount equal to
the fair market value of a share of common stock of Apache (determined at the
close of the trading day immediately preceding the payment date) multiplied by
the number of vested units indicated below. In the event that a Change of
Control occurs prior to the conclusion of a performance period under the 2013 or
2014 TSR programs, and the Committee (as defined in the TSR grant agreement)
determines an appropriate adjustment to measure Apache’s TSR for those Apache
employees that are terminated following a Change of Control, then such
adjustment shall be applied to the equivalent value calculations for TSRs below.
Notwithstanding the foregoing or anything else in this Agreement, payments to
Executive that constitute a “parachute payment” under Section 280G of the Code
shall not exceed 2.99 times the “base amount” as defined in Section 280G of the
Code.

 

Condition Precedent

   Vesting Date     

Number of Units

2012 TSR Goal Achieved

   12/31/15      0 units

2012 TSR Goal Achieved

   12/31/16      0 units

2013 TSR Goal Achieved

   12/31/15      50% of (i) multiple of Target Amount achieved under 2013 TSR
Plan times (ii) 59,839

2013 TSR Goal Achieved

   12/31/16      25% of (i) multiple of Target Amount achieved under 2013 TSR
Plan times (ii) 59,839

2013 TSR Goal Achieved

   12/31/17      25% of (i) multiple of Target Amount achieved under 2013 TSR
Plan times (ii) 59,839

2014 TSR Goal Achieved

   12/31/16      50% of (i) multiple of Target Amount achieved under 2014 TSR
Plan times (ii) 31,854

2014 TSR Goal Achieved

   12/31/17      50% of (i) multiple of Target Amount achieved under 2014 TSR
Plan times (ii) 31,854

 

3



--------------------------------------------------------------------------------

  iv. In satisfaction of Executive’s rights to his 2014 Business Performance
conditional equity award, not later than March 15, 2015, Apache will award
Executive a number of restricted stock units equal to the number of restricted
stock units that would be awarded based on the determination by the Stock Plan
Committee of the Board of Directors of the 2014 business performance results
applicable to the senior executives of Apache, as applied to Executive’s 34,448
target number of restricted stock units, with the total number of restricted
stock units to be awarded (the “2014 Awarded Business Performance Units”) to be
(A) not less than 34,448 and not more than 49,146 restricted stock units, and
(B) subject to settlement in accordance with the vesting dates indicated below.

 

Condition Precedent

   Vesting Date     

Number of Units

2014 Business Performance Goal Achieved

   12/31/16      50% of the 2014 Awarded Business Performance Units

2014 Business Performance Goal Achieved

   12/31/17      50% of the 2014 Awarded Business Performance Units

 

  e. Lump Sum. Within thirty (30) days after the Retirement Date, Apache will
pay to Executive a lump sum of $1,400,000.

 

3. Executive Acknowledgement: Executive acknowledges that the Separation
Payments are consideration over and above that to which Executive otherwise
would be entitled upon retirement, and are paid in consideration for this
Agreement.

 

4. Consulting Period: During the thirty-six (36) month period beginning on the
Retirement Date, Executive shall provide advisory and consultative services as
reasonably requested by the Chief Executive Officer or Board of Directors of
Apache, provided that Executive shall have no policy-making duties or
authorities. Executive shall be eligible for prompt reimbursement for
out-of-pocket business expenses reasonably incurred by Executive in the
performance of his services to Apache in accordance with the policies of Apache
in effect from time to time.

 

5. No Other Executive Benefits: Executive agrees that Executive will not be
eligible for or entitled to receive any employee benefits other than those
described herein and other than rights to transfer Executive’s existing paid-up
variable life insurance policies and to portability of Executive’s disability
insurance policy.

 

4



--------------------------------------------------------------------------------

6. Release by Executive: In exchange for the consideration offered to Executive
under this Agreement, Executive hereby releases and waives, on behalf of
himself, his heirs, estate, beneficiaries and assigns, all claims of any kind or
character for loss, damage or injury arising from, based upon, connected in any
way with, or relating to the following (“Claims”):

 

  a. the employment of Executive by Apache, including the termination of
Executive’s employment;

 

  b. employment discrimination in violation of the Age Discrimination in
Employment Act;

 

  c. employment discrimination in violation of Title VII of the Civil Rights Act
of 1964;

 

  d. any violations of federal, state or local statutes, ordinances,
regulations, rules, decisions or laws;

 

  e. retaliation under the whistleblower provisions of Section 806 of the
Sarbanes Oxley Act of 2002 or any other anti-retaliation law;

 

  f. failure to act in good faith and deal fairly;

 

  g. injuries, illness or disabilities of Executive;

 

  h. exposure of Executive to toxic or hazardous materials;

 

  i. stress, anxiety or mental anguish;

 

  j. discrimination on the basis of sex, race, religion, national origin or
another basis;

 

  k. sexual harassment;

 

  l. defamation based on statements of Apache or others;

 

  m. breach of an express or implied employment contract;

 

  n. compensation or reimbursement of Executive;

 

  o. any claim that he is covered under any Change of Control provisions, with
the exception of those explicitly provided for in this Agreement pertaining to
(i) the continuation of vesting of Apache Corporation equity, and (ii) the
equivalent value of the TSR awards and the Business Performance Shares, both as
provided under Section 2(d) above;

 

  p. unfair employment practices; and

 

  q. any act or omission by or on behalf of Apache.

 

5



--------------------------------------------------------------------------------

7. Claims Included: The Claims released and waived by Executive are those
arising before the effective date of this Agreement, whether known, suspected,
unknown or unsuspected, and include, without limitation:

 

  a. those for reinstatement;

 

  b. those for actual, consequential, punitive or special damages;

 

  c. those for attorney’s fees, costs, experts’ fees and other expenses of
investigating, litigating or settling Claims; and

 

  d. those against Apache and/or Apache’s present, former and future
subsidiaries, affiliates, employees, officers, directors, agents, contractors,
benefit plans, shareholders, advisors, insurance carriers, and legal
representatives (together with Apache the “Released Parties”).

 

8. Claims Excluded: Executive does not release or waive (1) any rights that may
not by law be waived, (2) the rights and funds of any vested benefits and vested
incentive compensation, if any, to which Executive may be entitled pursuant to
the terms of Apache’s benefit and incentive compensation plans, including but
not limited to Executive’s right to all vested incentive compensation, and to
any benefits to which he is entitled under Apache Corporation welfare benefit
plans (including medical, dental, vision, life and disability policies), the
Apache Retirement Plan, the Apache 401(k) Plan, the Apache Non-Qualified
Retirement/Savings Plan, (for the avoidance of doubt, Executive is, however,
releasing and waiving any claim that he is subject to or covered by any Change
of Control provisions other than the continuation of vesting of Apache
Corporation equity and the equivalent value of the TSR and the Business
Performance Shares, both as provided under Section 2(d) above), (3) the right to
recovery for breach of this Agreement by Apache, (4) Executive’s right to
indemnity, contribution and a defense under any agreement, statute, by-law or
company agreement or other corporate governance document, (5) Executive’s right
to coverage under all Apache directors’ and officers’, fiduciary, errors and
omissions and general liability and umbrella insurance policies, (6) payment to
Executive of any unpaid business or business travel expenses payable under
Apache’s usual practices, and (7) Executive’s rights as an option holder, as a
holder of restricted stock units and as a shareholder.

 

9. Release by Company: Apache releases Executive, his spouse, heirs and estate
from any and all claims and cause of action whatsoever that are not specifically
excepted from release in this Agreement. None of the rights of Apache nor any of
the obligations of Executive to Apache under this Agreement are released, and
such rights and obligations are specifically excepted from this release.

 

10. Agreement Not To Sue: Executive will not sue any Released Party for any
released Claim. Excluded from this Agreement not to sue is Executive’s right to
file a charge with an administrative agency or participate in an agency
investigation. Executive is, however, waiving the right to receive money in
connection with such charge or investigation. Executive is also waiving the
right to recover money in connection with a charge filed by any other individual
or by the Equal Employment Opportunity Commission or any other federal or state
agency.

 

6



--------------------------------------------------------------------------------

11. Future Employment: The Released Parties will not have any obligation to
consider or accept any future employment or reinstatement application from
Executive.

 

12. No Apache or Executive Admission: Neither Apache nor Executive admits any
wrongdoing or liability. The Separation Payments and other consideration
described above fully compromise and settle any and all Claims of Executive and
Apache.

 

13. Confidences: Executive acknowledges and agrees that (i) by reason of his
position with Apache, he has been given access to certain non-public trade
secrets, proprietary information, designs, plans, forecasting, marketing plans,
strategies, policies and procedures, as well as other confidential materials and
information; and (ii) the foregoing constitute trade secrets and/or
confidential, proprietary information respecting the business operations of
Apache. As such, Executive agrees not to, directly or indirectly, until such
time as when the confidential information may become generally available in the
public market through means other than provided by Executive, disclose to any
third party or use for the benefit of anyone other than Apache, or use for
Executive’s own benefit or purposes, any such confidential, proprietary
information without the prior written approval of Apache’s Chief Executive
Officer. Executive agrees to return all electronic information, internet or
cloud information, emails and attachments, documents, and writings of any kind,
including both originals and copies, whether developed by Executive or others,
within Executive’s custody, possession or control, which contain any material
non-public information which in any way relates or refers to Apache or any of
its subsidiaries.

 

14.

Restrictive Covenants: Because of the confidential information shared with
Executive and in exchange for the payments and other consideration described
herein, for a period of thirty-six (36) months following the Retirement Date,
Executive, and his assigns, agrees not to directly or indirectly solicit any
employee of Apache for employment elsewhere (i.e., employment with any person or
entity other than Apache). It is expressly understood that unsolicited requests
for employment elsewhere by Apache employees made to Executive are not
prohibited by this agreement: provided that Executive immediately informs such
Apache employee that Executive cannot and will not help them or refer them to
any employment opportunities or employer. Moreover, Executive will not confer
with any Person about employees of Apache, discuss employees of Apache with any
Person, nor give any employee of Apache a reference, regarding employment.
Further, during the thirty-six (36) months following the Retirement Date,
Executive shall not take any action that could reasonably be expected to have
the effect of directly encouraging or inducing any supplier or customer of
Apache to cease their relationship with Apache for any reason. Executive agrees
that for a period of thirty-six (36) months following the Retirement Date,
Executive will not engage or participate in any manner, whether directly or
indirectly, through any family member or other person or as an employee,
employer, consultant, agent, principal, partner, more than one percent (1 %)
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is in
direct competition with the

 

7



--------------------------------------------------------------------------------

  business of Apache or its direct or indirect subsidiaries in the business of
oil or natural gas exploration, development or production or the production,
manufacture or distribution of any product similar to those produced,
manufactured or distributed by Apache or any of its subsidiaries, or the
rendering of any services similar to those offered or rendered by Apache or any
of its subsidiaries.

 

15. Mutual Non-disparagement: Executive shall refrain from publishing any oral
or written statements about Apache and/or any of the Released Parties that are
disparaging, slanderous, libelous, or defamatory; or that would be inconsistent
with fostering the goodwill of Apache; or that disclose private or confidential
information about their business affairs; or that constitute an intrusion into
their seclusion or private lives; or that give rise to unreasonable publicity
about their private lives; or that place them in a false light before the
public; or that constitute a misappropriation of their name or likeness.
Likewise, Apache shall refrain, and shall use reasonable efforts to cause other
Released Parties to refrain, from publishing any oral or written statements
about Executive that are disparaging, slanderous, libelous, or defamatory; or
that disclose private or confidential information about his business affairs; or
that constitute an intrusion into his seclusion or private life; or that give
rise to unreasonable publicity about his private life; or that places him in a
false light before the public; or that constitute a misappropriation of his name
or likeness. Nothing in this Section 15 shall apply to or restrict in any way
the communication of information by either party to any state or federal law
enforcement agency, so long as Executive uses his best efforts to the extent
reasonably practicable to provide prior notice to Apache thereof, and neither
party will be in breach of the covenants contained in this Section 15 solely by
reason of testimony which is compelled by process of law.

 

16. Assistance: Executive agrees that during and after Executive’s employment by
Apache, upon request by Apache, Executive will assist Apache in the defense of
any claims, or potential claims that may be made or threatened to be made
against Apache and/or any member of the Released Parties in any action, suit or
proceeding, whether civil, criminal, administrative, investigative or otherwise
(a “Proceeding”), and will assist Apache in the prosecution of any claims that
may be made by Apache and/or any member of the Released Parties in any
Proceeding, to the extent that such claims may relate to Executive’s employment
or the period of Executive’s employment by Apache. Executive agrees, unless
precluded by law, to promptly inform Apache if Executive is asked to participate
(or otherwise become involved) in any Proceeding involving such claims or
potential claims. Executive also agrees, unless precluded by law, to promptly
inform Apache if Executive is asked to assist in any investigation (whether
governmental or otherwise) of Apache and/or any member of the Released Parties
(or their actions), regardless of whether a lawsuit has then been filed against
Apache and/or any member of the Released Parties with respect to such
investigation. Executive agrees to fully and completely cooperate with any
investigations conducted by or on behalf of Apache and for any member of the
Released Parties from time to time. Apache agrees to reimburse Executive for all
of Executive’s reasonable out-of-pocket expenses associated with such
assistance, including travel expenses and any attorneys’ fees, and to the extent
such services are performed after the consulting period set forth in Section 4,
shall pay a reasonable per diem fee for Executive’s service.

 

8



--------------------------------------------------------------------------------

17. Property: Executive represents that Executive possesses no property of a
Released Party. If any Released Party property comes into Executive’s possession
before departure from Apache premises, Executive will return the Released Party
property to Apache prior to departure from the Apache premises and without
request or demand by Apache.

 

18. Other Agreements: This is the entire agreement concerning Executive’s
retirement from employment with Apache and supersedes and terminates the
Employment Agreement. Executive is not entitled to rely upon any other written
or oral offer or agreement from Apache or any other person regarding this
Agreement.

 

19. Amendment: This Agreement can be modified only by a document signed by both
parties.

 

20. Successors: This Agreement benefits and binds the parties’ successors,
including Executive’s estate and heirs.

 

21. Texas Law: This Agreement will be interpreted in accordance with the laws of
the State of Texas.

 

22. Jurisdiction: Any legal proceeding arising as a result of, based upon, or
relating to this Agreement, Executive’s employment or termination thereof shall
be filed in and heard exclusively in Houston, Texas without regard to conflicts
of law and Executive hereby irrevocably consents to the jurisdiction of such
courts.

 

23. Enforceability: If any portion of this Agreement is unenforceable, the
remaining portions of the agreement will remain enforceable.

 

24. Fees and Costs: If litigation is commenced concerning Executive’s
employment, termination of employment or this Agreement, the prevailing party
shall be entitled to an award of reasonable attorneys’ fees and expenses, court
costs, experts’ fees and expenses, and all other expenses of litigation.

 

25.

409A Compliance: This Agreement is intended to comply with, or be exempt from,
the applicable requirements of Section 409A of the Code and the rules and
regulations issued thereunder and shall be administered accordingly. Executive
shall be considered to have incurred a “separation from service” with Apache and
its affiliates within the meaning of Treas. Reg. § 1.409A-1(h)(1)(ii) as of the
Retirement Date, and Apache and Executive reasonably anticipate that the level
of services performed after the Retirement Date shall permanently decrease to
less than twenty (20) percent of the average level of services performed over
the thirty-six (36) month period immediately preceding the Retirement Date.
Notwithstanding any other provision in this Agreement to the contrary, on the
date of Executive’s “separation from service” within the meaning of Section 409A
of the Code, if Executive is a “specified employee” (as defined in
Section 409A), then payments and benefits payable under this Agreement due to a
“separation from service” within the meaning of Section 409A of the Code that
are deferred compensation subject to (and not otherwise exempt from)
Section 409A of the Code that would otherwise be paid or provided during the
six-month period commencing on the date of Executive’s “separation from service”
within the meaning of Section 409A of the Code, shall be

 

9



--------------------------------------------------------------------------------

  settled on the 409A Payment Date, or later, if so provided under the terms of
this Agreement. If Executive dies during the six-month delay, the Separation
Payments shall be settled and paid to Executive’s designated beneficiary, legal
representatives, heirs or legatees, as applicable, as soon as practicable after
the date of death, or such later date as is provided under the terms of this
Agreement. This Agreement may be amended without the consent of Executive in any
respect deemed by Apache to be necessary in order to preserve compliance with
Section 409A of the Code.

EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT IS A FINAL AND BINDING WAIVER OF ANY
AND ALL CLAIMS OF EXECUTIVE AGAINST THE RELEASED PARTIES, INCLUDING CLAIMS FOR
AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND CLAIMS FOR
SEX, RACE OR OTHER DISCRIMINATION UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964.

THE ONLY PROMISES MADE TO CAUSE EXECUTIVE TO SIGN THIS AGREEMENT ARE THOSE
STATED IN THIS AGREEMENT.

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN INFORMED BY APACHE TO CONSULT
WITH HIS OWN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.

EXECUTIVE REPRESENTS THAT THIS AGREEMENT HAS BEEN FULLY EXPLAINED BY EXECUTIVE’S
ATTORNEY OR THAT EXECUTIVE HAS WAIVED CONSULTATION WITH AN ATTORNEY, CONTRARY TO
APACHE’S RECOMMENDATION.

EXECUTIVE ACKNOWLEDGES AND AFFIRMS THAT EXECUTIVE HAS BEEN EXTENDED A PERIOD OF
21 DAYS IN WHICH TO CONSIDER THIS AGREEMENT AND EXECUTIVE HAS VOLUNTARILY CHOSEN
TO EXECUTE THIS AGREEMENT AS OF THE DATE FIRST SET FORTH ABOVE. EXECUTIVE
ACKNOWLEDGES THAT FOR A PERIOD OF 7 DAYS FOLLOWING HIS EXECUTION OF THIS
AGREEMENT THAT EXECUTIVE HAS THE RIGHT TO REVOKE THIS AGREEMENT. EXECUTIVE
UNDERSTANDS THAT FAILURE TO REVOKE HIS ACCEPTANCE OF THIS AGREEMENT DURING THE 7
DAY PERIOD WILL RESULT IN THIS AGREEMENT BEING PERMANENT AND IRREVOCABLE.

EXECUTIVE REPRESENTS THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS THIS
AGREEMENT AND THAT HE HAS ENTERED INTO AND EXECUTED THIS AGREEMENT KNOWINGLY AND
WITHOUT DURESS OR COERCION FROM APACHE OR ANY OTHER PERSON OR SOURCE.

[Execution Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

APACHE CORPORATION By: /s/ William C. Montgomery Date: January 19, 2015
Name:  William C. Montgomery

Title:    Chairman, Corporate Governance &

             Nominating Committee, Board of Directors

EXECUTIVE /s/ G. Steven Farris Date: January 19, 2015 G. Steven Farris

 

11